Citation Nr: 1536910	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  05-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for dermatophytosis of the feet and candidiasis of the corners of the mouth.

2.  Entitlement to a compensable evaluation for chronic otitis media with hearing loss.

3.  Entitlement to service connection for a disorder manifested as vertigo, to include paroxysmal positional disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1950 to October 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2010 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The August 2004 decision granted service connection for candidiasis of the lips, and combined such with the 10 percent evaluation for dermatophytosis of the feet.  In July 2010, a 0 percent rating for otitis media with hearing loss was continued.

In an October 2007 decision, the Board denied service connection for a pulmonary disability, and remanded the issue of evaluation of the skin condition of the feet and lips to the Appeals Management Center (AMC) in Washington, DC, for further development.  The denial is final, and no further appellate issue remains for consideration with regard to the lungs.  The skin evaluation issue was returned to the Board in May 2010, when an increased rating was denied.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in October 2010, on the basis of a Joint Motion for Remand, vacated the Board's decision and remanded the matter for further appellate consideration.  The Board in turn remanded the matter to the AMC for development in March 2011.  It has now been returned to the Board for adjudication.

The question of evaluation of otitis media with hearing loss is before the Board for the first time.

The Veteran testified at an August 2007 hearing held at the RO before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  In February 2015 correspondence, the Board informed the Veteran that the VLJ who has presided over the hearing was no longer employed by the Board.  As the law requires that a VLJ who conducts a hearing must participate in any decision on that issue, 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707, the Veteran was offered the opportunity for a new hearing.  He failed to respond directly to the letter, and is therefore presumed that no additional hearing was desired.  Further, his representatives have stated on several occasions that no hearing was desired.

Service connection for a skin condition of the feet was granted effective October 2, 1952, and a 10 percent rating was assigned.  That rating was reduced to 0 percent effective June 29, 1960.  The Veteran appealed the reduction, which was eventually affirmed in a March 1961 Board decision.  The issue of restoration of a compensable evaluation for a skin condition of the feet prior to July 7, 1993, or possibly entitlement to an earlier effective date for assignment of a 10 percent rating, appears to have been raised by the record in several submissions by the Veteran, such as that of August 9, 2012.  

Additionally, the Veteran repeatedly urges consideration of nonservice-connected disabilities in evaluation of his skin and ear disabilities.  This represents a clear claim of service connection for additional skin disabilities and vertigo symptoms.

No such claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the evaluation of a skin condition, the Board notes that service connection is currently limited to dermatophytosis of the feet and candidiasis of the lips.  However, the Veteran urges evaluation based on additional dermatitis conditions of the ears, scalp, and hands.  While a February 2010 examiner stated that such do appear to be related to service, later examiners have not even noted their diagnosis, and no action has been taken to actually service-connect the additional affected areas.  They cannot therefore be considered in the evaluation.

This means that there remains an open question of service connection which is inextricably intertwined with the current evaluation question.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Remand is required for adjudication of the service-connection claim in order to establish exactly what signs and symptoms are to be considered in rating.  Such rating must consider the possibility of rating affected areas separately.

Regarding otitis media with hearing loss, the Veteran repeatedly cites the presence of vertigo symptoms, and urges consideration of such as part and parcel of a larger disability condition.  He argues evaluation as Meniere's syndrome is appropriate.  However, vertigo symptomatology is not currently service-connected.  In November 2014, the RO denied service connection for a paroxysmal positional disorder, and the Veteran has initiated an appeal of that denial.  Further, repeated VA examinations, while noting vertigo, have failed to clearly identify a diagnosis or etiology for the condition.  It is possible the symptoms are merely comorbid with, and unrelated to, the service connected hearing loss and ear infections.  However, it is also possible that there is a causal connection.  On remand, this question must be settled before the Veteran's allegations can be fully and fairly addressed.

As is noted above, in November 2014, the RO denied service connection for a paroxysmal positional disorder, and the Veteran has initiated an appeal of that denial by filing a timely notice of disagreement in May 2015.  No statement of the case (SOC) has yet been issued based on current review of the claims file.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant records must be printed and supplied for review.

The examiner must identify all current (extant at any time since May 2003) skin conditions, based on physical examination and review of the file.  For each condition, the examiner must clearly state whether such is at least as likely as not related to service, to include whether they are related to dermatophytosis of the feet or candidiasis of the lips.  Those conditions identified in the February 2010 VA examination must be specifically addressed.

The examiner must describe in detail the full extent of skin involvement, to include with flare-ups or at the greatest historical extent, and must describe associated symptoms, such as itching or changes in appearance of the skin.

2.  Schedule the Veteran for ear disease and hearing loss examinations.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant records must be printed and supplied for review.

The examiner must identify, to the extent possible, all current conditions or diagnoses which may account for the Veteran's complaints of recent onset vertigo, and must clearly opine as to whether any such are at least as likely as not related to service or to the service-connected otitis media with hearing loss.

3.  Adjudicate the open claims regarding service connection for additional skin conditions.

4.  Issue an SOC regarding the issue of service connection for a disability manifested as vertigo symptoms.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






